969 A.2d 1183 (2009)
COMMONWEALTH of Pennsylvania, Respondent
v.
Charles PARKER, Petitioner.
No. 163 EM 2008.
Supreme Court of Pennsylvania.
April 23, 2009.

ORDER
PER CURIAM.
AND NOW, this 23rd day of April, 2009, this matter is REMANDED to the Court of Common Pleas of Philadelphia County for that court to hold a hearing and determine, within 90 days of our order, whether counsel for Petitioner abandoned representation of Petitioner. See Pa.R.Crim.P. 122. If the trial court determines that counsel abandoned Petitioner, counsel is directed to file a Petition for Allowance of Appeal on Petitioner's behalf within 30 days of the entry of the trial court's order.